Exhibit 10.15

NONQUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO THE

VINCE HOLDING CORP. 2013 OMNIBUS INCENTIVE PLAN

*  *  *  *  *

Participant:                    

Grant Date:                     

Per Share Exercise Price: $        

Number of Shares subject to this Option:                    

* * * * *

THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Vince Holding
Corp., a corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Vince Holding Corp. 2013 Omnibus
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Non-Qualified Stock Option provided for
herein to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control. No part of the Option granted hereby is intended to qualify as an
“incentive stock option” under Section 422 of the Code.

2. Grant of Option. The Company hereby grants to the Participant, as of the
Grant Date specified above, a Non-Qualified Stock Option (this “Option”) to
acquire from the Company at the Per Share Exercise Price specified above, the
aggregate number of shares of



--------------------------------------------------------------------------------

Common Stock specified above (the “Option Shares”). Except as otherwise provided
by the Plan, the Participant agrees and understands that nothing contained in
this Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason. The Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by the Option
unless and until the Participant has become the holder of record of such shares,
and no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares, except as otherwise
specifically provided for in the Plan or this Agreement.

3. Vesting and Exercise.

(a) Vesting. Subject to the remaining provisions of Sections 3 hereof, the
Option shall vest and become exercisable as follows, provided that the
Participant has not incurred a Termination prior to each such vesting date:

 

Vesting Date

   Number of Shares

[First anniversary of grant date]

   [—][25%]

[Second anniversary of grant date]

   [33.33%][25%]

[Third anniversary of grant date]

   [33.33%][25%]

[Fourth anniversary of grant date]

   [33.33%][25%]

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date. Upon expiration of the Option, the
Option shall be cancelled and no longer exercisable.

(b) Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the Option at any time and for any reason.

(c) Change in Control. In the event of a Participant’s Termination by the
Company or any of its Subsidiaries other than for Cause (and other than due to
the Participant’s death, Disability or voluntary Termination) within a twelve
(12) month period following a Change in Control, then the Option, to the extent
unvested and outstanding as of such Termination, shall become fully vested upon
the occurrence of such Termination.

(d) Employment Agreement. In the event that the Participant is a party to an
employment agreement with the Company that is in effect as of the Grant Date (an
“Employment Agreement”) and such Employment Agreement provides for the
acceleration of all or any portion of the vesting of the Options upon certain
specified Terminations, the Option will accelerate in accordance with the terms
provided in the Employment Agreement.

(e) Expiration. Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, all portions of the Option
(whether vested or not vested) shall expire and shall no longer be exercisable
after the expiration of ten (10) years from the Grant Date.

 

2



--------------------------------------------------------------------------------

4. Termination. Subject to the terms of the Plan and this Agreement, the Option,
to the extent vested at the time of the Participant’s Termination, shall remain
exercisable as follows:

(a) Termination due to Death or Disability. In the event of the Participant’s
Termination by reason of death or Disability, the vested portion of the Option
shall remain exercisable until the earlier of (i) one (1) year from the date of
such Termination, and (ii) the expiration of the stated term of the Option
pursuant to Section 3(e) hereof; provided, however, that in the case of a
Termination due to Disability, if the Participant dies within such one (1) year
exercise period, any unexercised Option held by the Participant shall thereafter
be exercisable by the legal representative of the Participant’s estate, to the
extent to which it was exercisable at the time of death, for a period of one
(1) year from the date of death, but in no event beyond the expiration of the
stated term of the Option pursuant to Section 3(e) hereof.

(b) Involuntary Termination Without Cause. In the event of the Participant’s
involuntary Termination by the Company without Cause, the vested portion of the
Option shall remain exercisable until the earlier of (i) thirty (30) days from
the date of such Termination, provided, however, any day during such thirty
(30) day period that occurs during a “black out period” under the Company’s
Security Trading Policy which would be applicable to the Participant if the
Participant remained an employee of the Company, shall not be counted for
purposes of calculating such 30 day period and (ii) the expiration of the stated
term of the Option pursuant to Section 3(e) hereof.

(c) Voluntary Resignation. In the event of the Participant’s voluntary
Termination (other than a voluntary Termination described in Section 4(d)
hereof), the vested portion of the Option shall remain exercisable until the
earlier of (i) thirty (30) days from the date of such Termination, provided,
however, any day during such thirty (30) day period that occurs during a “black
out period” under the Company’s Security Trading Policy which would be
applicable to the Participant if the Participant remained an employee of the
Company, shall not be counted for purposes of calculating such 30 day period and
(ii) the expiration of the stated term of the Option pursuant to Section 3(e)
hereof.

(d) Termination for Cause. Unless otherwise determined by the Committee, in the
event of the Participant’s Termination for Cause or in the event of the
Participant’s voluntary Termination (as provided in Section 4(c) hereof) after
an event that would be grounds for a Termination for Cause, the Participant’s
entire Option (whether or not vested) shall terminate and expire upon such
Termination.

(e) Treatment of Unvested Options upon Termination. Any portion of the Option
that is not vested as of the date of the Participant’s Termination for any
reason shall terminate and expire as of the date of such Termination, after
taking into account any accelerated vesting provided herein

 

3



--------------------------------------------------------------------------------

(f) Employment Agreement. In the event that the Participant is a party to an
Employment Agreement the provides for a longer period to time to exercise the
Options following a Termination, the Option shall remain outstanding as provided
in the Employment Agreement, provided that in no circumstances shall the Option
remain outstanding beyond the expiration of the stated term of the Option
pursuant to Section 3(e) hereof.

5. Method of Exercise and Payment. Subject to Section 8 hereof, to the extent
that the Option has become vested and exercisable with respect to a number of
shares of Common Stock as provided herein, the Option may thereafter be
exercised by the Participant, in whole or in part, at any time or from time to
time prior to the expiration of the Option as provided herein and in accordance
with Sections 6.4(c) and 6.4(d) of the Plan, including, without limitation, by
the filing of any written form of exercise notice as may be required by the
Committee and payment in full of the Per Share Exercise Price specified above
multiplied by the number of shares of Common Stock underlying the portion of the
Option exercised. Notwithstanding the foregoing, the payment of the Per Share
Exercise Price may be made at the election of the Participant either (i) through
a “broker-dealer assisted” exercise procedure, to the extent permitted by
applicable law, whereby the Participant delivers irrevocable instructions to a
broker reasonably acceptable to the Committee to deliver promptly to the Company
an amount equal to the Per Share Exercise Price or (ii) through having the
Company withhold shares of Common Stock issuable upon exercise of the Option
based on the Fair Market Value of the Common Stock on the payment date.

6. Non-Transferability. The Option, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary of the Participant), other than by testamentary disposition by
the Participant or the laws of descent and distribution. Notwithstanding the
foregoing, the Committee may, in its sole discretion, permit the Option to be
Transferred to a Family Member for no value, provided that such Transfer shall
only be valid upon execution of a written instrument in form and substance
acceptable to the Committee in its sole discretion evidencing such Transfer and
the transferee’s acceptance thereof signed by the Participant and the
transferee, and provided, further, that the Option may not be subsequently
Transferred other than by will or by the laws of descent and distribution or to
another Family Member (as permitted by the Committee in its sole discretion) in
accordance with the terms of the Plan and this Agreement, and shall remain
subject to the terms of the Plan and this Agreement. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way the Option, or the levy of any execution, attachment or
similar legal process upon the Option, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect.

7. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

8. Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the

 

4



--------------------------------------------------------------------------------

Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to the Option
and, if the Participant fails to do so, the Company may otherwise refuse to
issue or transfer any shares of Common Stock otherwise required to be issued
pursuant to this Agreement. Any minimum statutorily required withholding
obligation with regard to the Participant may be satisfied by reducing the
amount of cash or shares of Common Stock otherwise deliverable upon exercise of
the Option.

9. Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

10. Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

11. No Right to Employment. Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.

12. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Option awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.

13. Compliance with Laws. The issuance of the Option (and the Option Shares upon
exercise of the Option) pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue the
Option or any of the Option Shares pursuant to this Agreement if any such
issuance would violate any such requirements.

 

5



--------------------------------------------------------------------------------

14. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the Option is intended to be exempt from the applicable requirements
of Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.

15. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

16. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

18. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

19. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

20. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of the Option
made under this Agreement is completely independent of any other award or grant
and is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the Option awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and
(d) any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

VINCE HOLDING CORP.

By:

 

 

Name:

 

 

Title:

 

 

PARTICIPANT

 

Name:

 

 

Signature Page to Non-Qualified Stock Option Agreement